     Case: 1:17-md-02804-DAP Doc #: 1455 Filed: 03/19/19 1 of 5. PageID #: 41679



                                                 UNITED STATES DISTRICT COURT
                                                  NORTHERN DISTRICT OF OHIO
                                                       EASTERN DIVISION

             IN RE: NATIONAL PRESCIPTION                 )            CASE NO. 1:17-MD-2804
             OPIATE LITIGATION                           )            HON. DAN AARON POLSTER
                                                         )
                                                         )
             This document applies to All Hospital Cases )

       HOSPITAL PLAINTIFFS’ BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION TO
         MODIFY PROTECTIVE ORDER RE: DEA’S ARCOS/DADS DATABASE

             Hospital Plaintiffs, by and through Don Barrett, the hospital representative of the Plaintiffs’

Executive Committee, in support of Plaintiffs’ Motion to Modify Protective Order Re: DEA’s

ARCOS/DADS DATABASE (ECF No. 1447), and to specifically address the DOJ/DEA’s

objection to sharing ARCOS information with hospitals, with a request for this Honorable Court

to Order the sharing of ARCOS information with Hospital Plaintiffs.

I.           INTRODUCTION

             “There is a legitimate need for Plaintiffs to obtain this [ARCOS] data,” (Order Re:

ARCOS/DADS Database, ECF No. 112 at 2), as it allows hospitals to “identify the specific

manufacturers and distributors that sold and/or distributed the prescriptions opioids into specific

communities” in which hospitals are the vanguard. (Report by MDL Plaintiffs on Status of

ARCOS/DADS Disclosure Discussions with DOJ/DEA, ECF No. 137 at 1).1

             The DEA has conceded that it is in the “public interest to provide a limited authorization”

of “the names and market share of all manufacturers and distributors in each state who comprise

95% or more of the market share for certain opioids provided that the release of this information

is covered by an acceptable protective order.” (Letter from David A. Sierleja to Paul Farrell

                                                       
1
 For brevity, the Hospital Plaintiffs incorporate by reference the MDL Plaintiffs Status Report (ECF No.
137), wherein the MDL Plaintiffs specifically and concisely state the legal analysis governing the
Hospital Plaintiffs’ claim for disclosure of ARCOS/DADS data.
      Case: 1:17-md-02804-DAP Doc #: 1455 Filed: 03/19/19 2 of 5. PageID #: 41680



(“Sierleja Letter”), Mar. 5, 2018, ECF No. 165-1 at 1). “Indeed . . . providing the information is

consistent with the DOJ’s own efforts to combat the devastating opioid crisis that is ravaging

families and communities across America.” Id. at 2. The devastating opioid crisis presents itself

every single day in hospital emergency rooms and clinics, both in-patient and out-patient. Thus, it

is of paramount importance that the Hospital Plaintiffs receive the ARCOS data. Permitting the

Hospital Plaintiffs access to the data affords the Hospitals the same evidence to which all other

parties have access. Moreover, access to the unique and highly relevant data allows the Hospital

Plaintiffs to know and acutely understand the landscape in which they operate so they may take

the appropriate steps to litigate their claims. An acceptable protective order to the DOJ/DEA is in

place, (see ECF Nos. 167, 400 (together, the “ARCOS Protective Order”)), and the Hospital

Plaintiffs have already agreed to be bound.

         Respectfully, any reservation or reluctance of the DOJ/DEA to share the ARCOS

information with the Hospitals now is contrary to the public interest and overall goal of this

litigation—saving the lives of Americans addicted and dying as a result of the opioid epidemic.

II.      ARGUMENT

         In arguing against disclosure to the Hospital Plaintiffs, the DOJ/DEA claims such

disclosure would be “outside the scope of routine law enforcement.” (ECF No. 1447 at 2).

However, the ARCOS Protective Order entered into by the DOJ/DEA narrowly prescribes the

circumstances in which the data may be used:

         5. Authorized Use. The ARCOS data designated ‘CONFIDENTIAL – SUBJECT
         TO PROTECTIVE ORDER’ under this Order (collectively, ‘Designated
         Information’) shall not be used by the parties, counsel for the parties, or any other
         authorized persons identified ¶ 6 for any purpose whatsoever other than (1) to
         mediate, settle, prosecute, or defend the above-captioned litigation.




                                                  2 
 
    Case: 1:17-md-02804-DAP Doc #: 1455 Filed: 03/19/19 3 of 5. PageID #: 41681



(Protective Order Re: DEA’s ARCOS/DADS Database, ECF No. 167 at ¶ 5). The Hospital

Plaintiffs seek the ARCOS information for that explicit purpose—to mediate, settle or otherwise

prosecute its claims. The Protective Order’s negotiated language more than adequately protects

the data in this litigation.

        The DOJ/DEA’s argument that sharing this information is beyond the scope of “routine

law enforcement sharing” is belied by the facts that: 1) the hospitals are not requesting the

investigatory records or work product generated from the ARCOS database by the DOJ/DEA and,

2) the data from the past four (4) years has been excluded, rendering moot any possibility that

disclosure would interfere with any ongoing enforcement proceedings. To be clear, the ARCOS

data sought is for explicit use in this litigation, to further the rights and interests of the various

Plaintiffs, and the Hospital Plaintiffs should not be treated differently than the other parties to this

litigation. In light of the foregoing, and consistent with this Court’s prior rulings, the Hospital

Plaintiffs should not be denied access to the data, which is governed by a Protective Order, and

which constitutes evidence that cannot be obtained from any other source. Nor should any

additional constraint, that being the “routine law enforcement” standard, be solely applied to the

Hospital Plaintiffs. Indeed, to deny the Hospital Plaintiffs access to the ARCOS information is to

deny the Hospitals a source of meaningful evidence to which all other parties have access. That

result would be unjust and prejudicial to the Hospital Plaintiffs.

        Hospitals appreciate the “instinct” of the United States not to disclose or share data that

may, in some situations, support investigations and prosecutions. Unquestionably, Hospitals are

accustomed to safeguarding highly sensitive and highly confidential information and are subjected

in their daily operations to compliance with a myriad of laws, regulations and standards. In this

instance, the Hospital Plaintiffs have a valid and legitimate need for the data – precisely the same



                                                   3 
 
       Case: 1:17-md-02804-DAP Doc #: 1455 Filed: 03/19/19 4 of 5. PageID #: 41682



 need as the other plaintiffs; the mediation, settlement and/or prosecution of the above-captioned

 matter - and the Hospitals are undeniably capable of adhering to the ARCOS Protective Order.

 DOJ/DEA should not avoid disclosure by imposing a “routine law enforcement” rationale, which

 constitutes an overly broad and vague objection lacking relevance or any clear nexus to the purpose

 for which the data were made accessible in the litigation. The Protective Order provides the

 necessary safeguard for the data, and the Hospital Plaintiffs willingly adhere to the Court’s Order.

 The DEA’s objection directed to Hospitals’ access to the ARCOS data is without merit.

III.      CONCLUSION

          For the foregoing reasons, Hospital Plaintiffs respectfully request this Court to overrule the

 DOJ/DEA’s objection to the sharing of ARCOS information with Hospitals and enter the

 Plaintiffs’ Motion to Modify Protective Order Re: DEA’s ARCOS/DADS DATABASE so that

 Hospital Plaintiffs and this Court may effectuate the overall purpose of this litigation—a global

 resolution and the saving of American lives.

 Dated: March 19, 2019                                   Respectfully submitted,

                                                         By: /s/ Don Barrett
                                                         John “Don” Barrett
                                                         BARRETT LAW GROUP, P.A.
                                                         404 Court Square
                                                         Lexington, Mississippi 39095
                                                         Telephone: (662) 834-2488
                                                         Fax: (662) 834-2628
                                                         dbarrett@barrettlawgroup.com

                                                         Plaintiffs’ Executive Committee Hospital
                                                         Representative




                                                    4 
  
    Case: 1:17-md-02804-DAP Doc #: 1455 Filed: 03/19/19 5 of 5. PageID #: 41683



                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 19th day March of 2019, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF System. Copies will be served upon counsel of

record by, and may be obtained through, the Court CM/ECF Systems.

                                                      /s/ Don Barrett
                                                      Don Barrett




                                                 5 
 
